Citation Nr: 0528129	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-35 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada 


THE ISSUE

Entitlement to an effective date earlier than September 30, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD) to include whether there was clear and 
unmistakable error in a July 1971 rating decision.



WITNESSES AT HEARING ON APPEAL

Veteran and A.F.



ATTORNEY FOR THE BOARD

George E. Guido, Senior Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In May 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge, sitting at VA's office in Las 
Vegas, Nevada.  A transcript of the hearing has been 
associated with the claims file. 


FINDINGS OF FACT

1.  In the July 1971 rating decision, the RO committed error 
of fact and law, when it found that an anxiety reaction was 
not a disability for the purpose of VA disability 
compensation. 

2.  A psychoneurosis, whether characterized as anxiety 
neurosis or PTSD, is a disability of service origin.


CONCLUSION OF LAW

The July 1971 rating decision is reversed to establish 
service connection for psychoneurosis, then diagnosed as 
anxiety reaction and currently as PTSD, effective from May 
19, 1971.  38 C.F.R. §§ 3.303, 3.304 (1971); §§ 3.105(a), 
3.400(b)(2), (k) (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The provisions of Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable to a claim of clear and 
unmistakable error. Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).  While the VCAA does apply to effective 
date claims, the Board's decision in this case fully grants 
the veteran's claim of an earlier effective date for the 
award of service connection for PTSD, on the basis of clear 
and unmistakable error.  Further discussion of the VCAA is 
therefore unnecessary.

Procedural and Factual Background 

The veteran was honorably discharged from the service in May 
1971 and he served in Vietnam as an infantryman.  His 
decorations and medals included, among others, the Vietnam 
Service Medal with 4 Bronze Stars, Air Medal, Army 
Commendation Medal, The Purple Heart and the Combat 
Infantryman Badge.  

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of a psychiatric disorder prior to or 
during service.  The records do show that, in May 1970, the 
veteran suffered a cerebral concussion during combat. 

After service in 1971, the veteran filed a claim of service 
connection for a nervous disorder. 

On VA psychiatric examination in June 1971 about 30 days 
after service, the veteran complained that he did not have 
much energy or ambition, that he was irritable at times, that 
he had quite a bit of resentment towards the service, and 
that he occasionally had upsetting dreams.  He stated that in 
May 1970 he suffered a shrapnel injury to the head.  The 
psychiatric diagnosis was chronic anxiety reaction in an 
underlying schizoid personality.  The psychiatrist 
recommended psychotherapy.  

In a July 1971 rating decision, the RO denied service 
connection for schizoid personality with anxiety reaction on 
grounds that the condition was not a disability under the 
law.  In August 1971, by letter, the RO notified the veteran 
of the adverse determination and of procedural and appellate 
rights, but the veteran did not appeal the rating decision 
and the July 1971 rating decision became final.  In the 
August 1971 letter, the RO informed the veteran again that 
that anxiety reaction was not a disability under the law. 

There was no further correspondence from the veteran until 
September 30, 2002, when the veteran's claim of service 
connection for post-traumatic stress disorder (PTSD) was 
received at the RO.  The earliest medical evidence submitted 
at that time, pertaining to a psychiatric illness, was dated 
in 2002. 

In an April 2003 rating decision, the RO granted service 
connection for PTSD on the basis of a combat stressor, 
supported by evidence that the veteran received the Combat 
Infantryman Badge and the Purple Heart Medal, and the 
diagnosis of PTSD on VA examination in March 2003. 

With the grant of service connection, the RO assigned a 50 
percent rating, effective from the date of receipt of the 
claim for service connection, September 30, 2002.  The 
veteran then filed a notice of disagreement with the 50 
percent rating.  In an October 2003 rating decision, the RO 
increased the rating to 100 percent, also effective from 
September 30, 2002.  As the 100 percent rating was the 
maximum benefit allowed by law, the claim for increase was no 
longer in controversy, abrogating the pending appeal for 
increase.  AB v. Brown, 6 Vet.App. 35 (1993). 

In January 2004, the veteran filed a claim of clear and 
unmistakable error in a July 1971 rating decision, alleging 
that PTSD was the same nervous disorder he had in 1971, and 
that the date of service connection for PTSD should be the 
date he originally filed his claim for a nervous disorder in 
1971.  

VA and private psychiatric reports from 2003 and 2004 reflect 
opinions to the effect that the veteran's currently 
demonstrated PTSD symptoms were present as early as 1971, 
when a diagnosis of anxiety reaction was made; that the 
symptoms of anxiety reaction were one and the same as the 
currently diagnosed PTSD; and that since PTSD was not a 
classified diagnosis in 1971, the veteran could not have 
received such diagnosis at that time.

Service Connection

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
pre-existing such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (1971).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C. § 354 (b) (West 
1970); 38 C.F.R. § 3.304 (d) (1971).  

Effective Date

Generally, the effective date of an award based on either an 
original claim or a claim to reopen is the date of receipt of 
claim.  In this case, the RO adjudicated the claim of service 
connection for PTSD as an original claim without regard to 
the finality of the July 1971 rating decision, denying 
service connection for a nervous disorder.  Whether an 
original claim or a claim to reopen, the effective date for 
service connection would be the date of receipt of the claim.  
In effect, the RO determined that since there was no pending 
unadjudicated claim of service connection for PTSD prior to 
September 30, 2002, the effective date as a matter of law 
could be no earlier than the date of receipt of claim, that 
is, September 30, 2002.  38 C.F.R. § 3.400(b)(2) and (r). 

The only remedy for an effective date prior to the date of 
receipt of claim is a claim of clear and unmistakable error 
in a previous determination on the issue of service 
connection.  Where evidence establishes such error, the prior 
decision will be reversed or amended. For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).

Clear and Unmistakable Error (CUE) 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the adjudicators, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
must be based on the record and the law that existed when 
that decision was made.  See 38 C.F.R. § 20.1403 (The 
regulatory definition of clear and unmistakable error used 
for filing a CUE motion regarding a prior Board decision, 
which is a codification of caselaw of the United States Court 
of Appeals for Veterans Claims (Court).  The Court uses the 
same standard for reviewing CUE in a prior rating decision by 
the RO.) 

CUE Analysis 

In its July 1971 rating decision, the RO denied service 
connection for schizoid personality with anxiety reaction on 
the grounds that such disorder was a constitutional or 
developmental abnormality and not a disability under the law.  
The record at the time shows, however, that anxiety reaction 
was diagnosed in an underlying schizoid personality.  In 
other words, anxiety reaction was superimposed upon an 
underlying personality disorder.  While a personality 
disorder such as a schizoid personality was not a disease for 
the purpose of VA disability compensation, then as now under 
38 C.F.R. § 3.303(c), anxiety reaction was not a personality 
disorder and anxiety reaction was recognized by VA in 1971 as 
a psychoneurotic disorder, for which service connection may 
be established.  VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4, § 4.132, Diagnostic Code 9400 (1971). 

The error of fact was the RO's failure to consider the 
correct fact, namely, a diagnosis of a psychoneurotic 
disorder superimposed upon an underlying personality 
disorder.  Stated differently, the RO equated anxiety 
reaction to a personality disorder.  The error of law, 
predicated on the erroneous fact, was to conclude under 
38 C.F.R. § 3.303(c) that anxiety reaction was not a 
disability for the purpose of establishing entitlement to VA 
disability compensation. 

In addition, the errors of fact and law were outcome 
determinative because there was no factual or legal basis to 
deny service connection for anxiety reaction on grounds that 
anxiety reaction was not a disability for the purpose of VA 
compensation. 

Having found clear and unmistakable error in the July 1971 
rating decision, the July 1971 rating decision is reversed to 
grant service connection for the veteran's psychiatric 
disorder, diagnosed then as anxiety reaction, based on the 
evidence of record and the governing law and regulations at 
that time, to include such factors as the presumption of 
soundness, and the diagnosis of a psychoneurosis with some 
symptoms relating to service within 30 days of service with 
no evidence of intercurrent injury or disease under 38 C.F.R. 
§ 3.303.  Since the claim of service connection was received 
within one year after separation from service, the effective 
date of service connection for the psychiatric disorder 
diagnosed as anxiety reaction is the day following separation 
from service, May 19, 1971. 

Since PTSD is currently diagnosed, the remaining questions 
are twofold.  One, whether the diagnosis of PTSD represents 
progression of the prior diagnosis of anxiety reaction, 
correction of error in the prior diagnosis of anxiety 
reaction, or development of PTSD as a new and separate 
condition.  38 C.F.R. § 4.125.  The medical opinions which 
have been proffered in this case make it clear that the onset 
of the veteran's current psychiatric disability, now 
diagnosed as PTSD, was during service as a result of combat 
stressors, including being wounded.  That it was initially 
diagnosed as anxiety reaction is attributed to diagnostic 
classifications in use in 1971.  Under these circumstances, 
the Board finds that PTSD and anxiety reaction represent the 
same disease process and not separate conditions.  

The second unadjudicated question is the rating of the 
service-connected psychiatric disorder, however diagnosed, 
from 1971 to 2002.  As alluded to earlier, there is no 
medical evidence of psychiatric treatment or evaluation prior 
to 2002, and it is possible that additional evidence may be 
obtained so that appropriate, staged, rating(s) may be 
assigned to the veteran's service-connected psychiatric 
disorder, taking into account symptoms, impairment of 
employability and the like.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In light of the favorable action 
above, such adjudicative action is referred to the RO for 
consideration in the first instance.


ORDER

The July 1971 rating decision is reversed based on clear and 
unmistakable error of fact and law and service connection for 
a psychoneurosis, initially diagnosed as anxiety reaction, 
and currently diagnosed as PTSD, is granted, effective from 
May 19, 1971.


____________________________________________
	N. R. ROBIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


